Title: From George Washington to Samuel Huntington, 15 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County 15th July 1780
					
					The New York paper of the 14th announces the arrival of Admiral Greaves on the 13th with, as they say, “a formidable Squadron of Capital Ships to reinforce Vice Admiral Arbuthnot.” My private information makes this Squadron to consist of the six following Ships.
					
						
							London
							90 Guns
						
						
							Resolution
							74
						
						
							Bedford
							74
						
						
							Royal Oak
							74
						
						
							Prudent
							64
						
						
							America
							60.
						
					
					The arrival of this naval Armament has not induced us to make any alteration in our arrangements, nor ought it to have any effect upon our exertions. It ought on the contrary to excite in us a determination to be prepared at all events. We do not yet know the force which the Chevalier de Ternay has brought with him. If superior to Admiral Greaves, we may be able to operate in some other quarter if not against New York—but supposing it should not be more than equal, we should not lose sight of the great superiority of the French and Spanish Fleets in the West Indies, which may perhaps enable the Commanders in those Seas to turn the Balance decidedly in our favour. I have the honor to be with the highest Respect Sir Your Excellency’s Most obt and humble Servt
					
						Go: Washington
					
				